
	

114 HR 3430 IH: To amend the Internal Revenue Code of 1986 to provide for a reduction in improper claims of refundable credits by directing the Secretary of the Treasury to ensure consistency of requirements for self and paid tax return preparers, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3430
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Young of Indiana introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for a reduction in improper claims of
			 refundable credits by directing the Secretary of the Treasury to ensure
			 consistency of requirements for self and paid tax return preparers, and
			 for other purposes.
	
	
		1.Reduction of improper claims
 (a)Earned income creditSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (n)Procedures To reduce improper claimsThe Secretary shall ensure that all procedures and questions (as prescribed through forms and instructions) used to determine eligibility for the credit allowed by this section are substantially the same regardless of method used for preparing and filing the return of tax..
 (b)Child creditSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (g)Procedures To reduce improper claimsThe Secretary shall ensure that all procedures and questions (as prescribed through forms and instructions) used to determine eligibility for the credit allowed by this section are substantially the same regardless of method used for preparing and filing the return of tax..
 (c)American opportunity, hope, and lifetime learning tax creditsSection 25A of the Internal Revenue Code of 1986 is amended by redesignating subsection (j) as subsection (k) and by inserting after subjection (i) the following:
				
 (j)Procedures To reduce improper claimsThe Secretary shall ensure that all procedures and questions (as prescribed through forms and instructions) used to determine eligibility for the credit allowed by this section are substantially the same regardless of method used for preparing and filing the return of tax..
 (d)Due diligence requirementsSection 6695(g) of the Internal Revenue Code of 1986 is amended— (1)by striking section 32and inserting section 24, 25A, or 32, and
 (2)in the heading by inserting child tax credit; American opportunity, hope, and lifetime learning tax credits; and before earned income credit. (e)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.
			
